Citation Nr: 1607571	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  09-39 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating prior to July 25, 2012, and in excess of 10 percent thereafter for residuals of excision of osteochondroma of the left tibia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO in Waco, Texas.  A transcript of the hearing has been associated with the claims file.

In December 2012, the Board remanded this appeal for further development.  While on remand, a September 2013 rating decision granted an increased rating of 10 percent for residuals of excision of osteochondroma of the left tibia, effective July 25, 2012, the date of the Board hearing.  As the Veteran disagreed with the initial rating assigned following the award of service connection, the Board characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings or already service-connected disabilities).  As a subsequent staged rating was assigned, the appeal also encompasses the matter of a higher rating for residuals of excision of osteochondroma of the left tibia from July 25, 2012, as reflected on the title page.  Id.; AB v. Brown, 6 Vet. App. 35, 39 (1993).

As noted by the Board in the December 2012 remand, the Veteran indicated his residuals of excision of osteochondroma of the left tibia negatively impacted his ability to work.  See July 2012 Board Hearing Transcript.  While the Veteran was unemployed, the Board noted that it was unclear whether such was the result of his service-connected disability.  During the July 2013 VA examination, the Veteran reported that he had worked as a bus driver for 13 years, but that he could no longer pass his Department of Transportation physical due to non-service-connected cardiac issues.  The VA examiner found him capable of sedentary sitting employment, and other employment that does not involve prolonged standing and walking.  Thus, a claim for a total disability rating based on individual unemployability is not reasonably raised by the record in connection with the Veteran's initial rating claim at this time.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability).  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless files.  A review of the Virtual VA claims file reveals VA treatment records dated October 2012 to January 2013, and a February 2016 letter regarding the Veteran's vocational rehabilitation.  A review of the remaining documents in Virtual VA and VBMS reveals that, with the exception of a September 2015 appellate brief submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay in adjudicating the Veteran's claim, but finds that the AOJ has not complied with the Board's December 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the December 2012 remand, the Board instructed that the AOJ obtain VA treatment records from February 2009 to present.  While the September 2013 rating decision and the February 2014 supplemental statement of the case reference VA treatment records from February 2009 to September 2013, the claims file only reflects VA treatment records during that time period from October 2012 to January 2013.  The claims file also contains VA treatment records from October 2006 to February 2009, present in the claims file prior to remand.  In order to comply with the Board's December 2012 remand, the AOJ must obtain any additional pertinent VA treatment records and associate them with the claims file.  The AOJ should obtain VA treatment records from February 2009 to October 2012, and from January 2013 to the present.

The Board notes that a February 2016 letter reflects the Veteran's participation in VA's vocational rehabilitation program.  Basic eligibility in VA vocational rehabilitation services requires an initial evaluation to determine whether a vocational goal is feasible given the functional impairment due to a claimant's service-connected and non-service-connected disabilities.  38 C.F.R. §§ 21.40, 21.50-53 (2015).  Therefore, as such records may be relevant to the current severity of the Veteran's residuals of excision of osteochondroma of the left tibia, the Veteran's VA vocational rehabilitation folder should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the Dallas, Texas VA Medical Center dated from February 2009 to October 2012, and from January 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  Obtain the Veteran's VA vocational rehabilitation folder.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

